Citation Nr: 1742180	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  09-44 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial rating for a skin condition, to include chloracne and actinic keratosis, in excess of 10 percent prior to December 28, 2009, in excess of 30 percent from December 28, 2009 to February 17, 2016, and in excess of 50 percent from February 18, 2016.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and E.M.




ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO in Portland, Oregon currently retains jurisdiction.  The Board most recently remanded this appeal for additional development in December 2016.

A personal hearing was conducted between the Veteran and undersigned in April 2014.  A transcript is associated with the record.

The Board notes that in an April 2016 statement, the Veteran requested that a 30 percent rating be assigned effective the date of his claim for service connection in April 2007.  As this is an initial increased rating claim, the Board will review the record and determine the rating warranted since the Veteran filed his claim for service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1. Prior to December 28, 2009, there was no visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; two or three characteristics of disfigurement.  Deep acne affected less than 40 percent of the face and neck, and scarring of areas other than the head, face, or neck was not deep and nonlinear measuring at least six square inches, superficial and nonlinear measuring at least 144 square inches, unstable, or painful.

2. From December 28, 2009 to February 17, 2016, there was no visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; four or five characteristics of disfigurement.  Scarring of areas other than the head, face, or neck was not deep and nonlinear measuring at least six square inches, superficial and nonlinear measuring at least 144 square inches, unstable, or painful.

3. From February 18, 2016, there was no visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; six or more characteristics of disfigurement.  Scarring of areas other than the head, face, or neck was not deep and nonlinear measuring at least six square inches, superficial and nonlinear measuring at least 144 square inches, unstable, or painful.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent prior to December 28, 2009 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7829 (2016).

2. The criteria for an initial rating in excess of 30 percent from December 28, 2009 to February 17, 2016 have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7818.

3. The criteria for an initial rating in excess of 50 percent from February 18, 2016 have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Code 7800, 7801, 7802, 7804.



	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The matter was remanded in December 2016 for additional development.  In pertinent part, that included conducting a VA scar examination.  There has been substantial compliance with those instructions.

The Veteran has challenged the adequacy of the July 2007, December 2009, and October 2012 VA examinations.  He essentially questions the competence of the examiners by asserting that the examinations were conducted from six feet away or behind a desk.  See August 2008 Notice of Disagreement; April 2016 Statement in Support of Claim.  There is no basis to these assertions.  

The Board may assume the competency of any VA medical examiner as long as, under 38 C.F.R. § 3.159  (a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. See Cox v. Nicholson, 20 Vet. App. 563 (2007). The competence of VA health care providers assigned to a task is presumed for completion of that task.  Furthermore, review of the relevant examination reports shows that the examiners recorded detailed findings of the Veteran's skin condition; and, in fact, the December 2009 examiner, who also conducted the October 2012 examination, captured close-up photographs of the Veteran's face, neck, and extremities.  See May 2010 Photographs.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

A July 2008 rating decision granted service connection for a skin condition, to include chloracne and actinic keratosis and assigned a 10 percent rating under Diagnostic Code 7829, effective from April 20, 2007 (date of claim).  The rating was subsequently increased to 30 percent, effective from December 28, 2009.  The rating was increased again in June 2017 where a 50 percent rating was assigned under Diagnostic Code 7829-7800.  The effective date of the award was February 18, 2016.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

The rating criteria for evaluating skin disabilities were amended during the course of this appeal, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008) (presently codified at 38 C.F.R. § 4.118 , Diagnostic Codes 7800-7833 (2013)).  However, the revised criteria only apply to claims filed on or after October 23, 2008, and to those claims where a request for consideration of the new criteria has been received.  See 73 Fed. Reg. 54,708 . The Veteran's claim was filed in April 2007, prior to the effective date of the revised criteria, and he has not requested consideration under the revised criteria.  

The rating assigned for the Veteran's skin condition has been consistently rated under Diagnostic Code 7829.  The rating criteria note that a disability under that code may be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability. 38 C.F.R. § 4.118 , Diagnostic Code 7828.  As indicated above, the rating assigned to the Veteran skin condition was more recently evaluated under Diagnostic Code 7800.  Diagnostic Codes 7800 and 7829 were unchanged by the October 2008 revisions.  While Diagnostic Codes 7801 through 7805 were revised, it has been shown that a rating under those codes would not be beneficial to the Veteran.  Thus, while it remains unclear as to the versions of Diagnostic Codes 7801 through 7805 that the AOJ considered, the Board finds a remand to seek clarification would be of no benefit to the Veteran.

Diagnostic Code 7829 addresses chloracne.  Under that code, a 10 percent rating requires deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  A 30 percent rating requires deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.

Diagnostic Code 7800 addresses burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  Under that code, a 10 percent rating requires scar(s) of the head, face, or neck, or other disfigurement of the head, face, or neck, with one characteristic of disfigurement.  A 20 percent rating requires scar(s) of the head, face, or neck, or other disfigurement of the head, face, or neck, with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  A 50 percent rating requires scar(s) of the head, face, or neck, or other disfigurement of the head, face, or neck, with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with four or five characteristics of disfigurement.  An 80 percent rating requires scar(s) of the head, face, or neck, or other disfigurement of the head, face, or neck, with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with six or more characteristics of disfigurement. 

Note 1 provides that the 8 characteristics of disfigurement are: scar 5 or more inches (13 or more centimeters (cm)) in length; scar at least one-quarter inch (0.6 cm) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 squared cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Under the criteria in effect prior to October 2008, Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling. Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling. Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq. cm.) are rated 40 percent disabling.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118  (2008).

The "new" version of Diagnostic Code 7801 addresses burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear.  Under that code, a 10 percent rating requires area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) affected.  A 20 percent rating requires area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) affected.  A 30 percent rating requires area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) affected.  A 40 percent rating requires area or areas of 144 square inches (929 sq. cm.) or greater affected.

The "old" Diagnostic Code 7802 provides a maximum 10 percent rating for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater.  Diagnostic Code 7803 provides a maximum 10 percent rating for superficial unstable scars.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 

The "new" Diagnostic Code 7802 addresses burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear.  A 10 percent rating requires an area or areas of 144 square inches (929 sq. cm.) or greater affected.

Under the pre-October 2008 rating criteria, Diagnostic Code 7804 provided for a 10 percent rating for superficial scars that were painful on examination.  A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118.

Under the post-October 2008 rating criteria, Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful on examination.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating requires five or more scars that are unstable or painful. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional rating under Diagnostic Code 7804, when applicable. 38 C.F.R. § 4.118 , Diagnostic Code 7804.

The Veteran is not entitled to a rating in excess of 10 percent prior to December 28, 2009.  The evidence of record, including the July 2007 VA examination, does not show that he had visible or palpable tissue loss, gross distortion or asymmetry of at least one feature or paired set of features, or any characteristics of disfigurement.  The July 2007 examination noted patchy, scaly areas on the auricles, but does not indicate that an area exceeding six square inches was affected.  With respect to chloracne, the examination does not indicate deep acne affecting 40 percent or more of the face.  Although the examiner did not state the percentage of the face and neck affected by deep acne, the examiner stated that the skin of the face was relatively clear.  Such weighs against a finding that 40 percent or more of the face and neck was affected by chloracne. 

Consideration has been given as to whether the Veteran's disability would warrant a higher rating under any other relevant diagnostic code, including Diagnostic Codes 7801, 7802, and 7804 for scarring of areas other than the head, face, or neck.  The July 2007 examination noted a number of scarred areas on the back, none of which were large or deep, as well as a few small scattered lesions.  As scarring was not deep and nonlinear measuring at least six square inches, superficial and nonlinear measuring at least 144 square inches, painful, or unstable, a higher rating or separate rating is not warranted under the alternative diagnostic codes.

The Veteran is also not entitled to a rating in excess of 30 percent from December 28, 2009 to February 17, 2016.  He did not have visible or palpable tissue loss, gross distortion or asymmetry of two features or paired sets of features, or four or five characteristics of disfigurement.  The December 2009 VA examination noted some scarring on the neck from old, inactive lesions, and actinic keratosis on the frontal scalp.  The October 2012 VA examination found scarring from comedones on the face and behind the ears.  VA treatment records show treatment for 2 x 3 mm white papules on the forehead, mustache, and neck, and hyperkeratotic papules on the face, forehead, and neck, as well as a warty papule on the lower eyelid, in February 2010 and June 2010.  See September 2010 Medical Treatment Record, Government Facility.  The Veteran was also treated for actinic keratosis of the forehead, scalp, right ear, temples, and face in February 2014 and May 2014.  See October 2014 CAPRI Treatment Records.  However, the evidence does not establish that these areas of scarring or abnormal skin qualify as characteristics of disfigurement by area or other features.  

Although a December 2013 VA dermatology record notes lesions on the neck and extremities with the appearance of an early scar measuring 1 x 3-4 mm, they were nevertheless not indicated to be scars.  See October 2014 CAPRI Records.  A September 2014 skin biopsy report found an invasive squamous cell carcinoma arising in actinic keratosis of the left lateral neck measuring 1.5 x 1.2 x 0.3 cm, which qualifies as a characteristic of disfigurement of the neck measuring at least one-quarter inch wide (0.6 cm) at widest part.  See October 2014 CAPRI Records; Diagnostic Code 7818.  However, in the absence of additional characteristics of disfigurement, an increased rating under Diagnostic Code 7800 is not warranted.

Consideration has been given as to whether the Veteran's disability would warrant a higher rating under any other relevant diagnostic code, including Diagnostic Codes 7801, 7802, 7804, and 7818 (Diagnostic Code 7818, for rating malignant skin neoplasms other than melanoma, directs the rater to rate as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or impairment of function.).  The December 2009 examination indicated scarring on the back and shoulders, and the October 2012 examination noted scarring on the upper back.  The December 2013 dermatology record notes an ulcerated lesion of the right arm measuring 2 x 3 mm with a depressed center and dull gray color.  The September 2014 skin biopsy report found a squamous cell carcinoma of the right medial deltoid measuring 1.8 x 1.3 x 0.3 cm.  Nevertheless, the evidence does not demonstrate that any of the aforementioned scarring was deep and nonlinear measuring at least six square inches, superficial and nonlinear measuring at least 144 square inches, unstable, or painful.  Therefore, a higher rating is not warranted under an alternative diagnostic code.

The Board acknowledges the black and white photographs of the Veteran's face, neck, and extremities from the December 2009 examination, which appear to show scarring.  See May 2010 Photographs.  However, they are not unretouched color photographs (which could be considered under Diagnostic Code 7800), and do not show that scarring or other manifestations of the Veteran's skin disability satisfy the criteria for a higher rating or separate ratings under alternative diagnostic codes.

The Veteran is not entitled to a rating in excess of 50 percent from February 18, 2016.  The January 2017 VA examination found no visible or palpable tissue loss, gross distortion or asymmetry of three or more features or paired sets of features.  Unretouched color photographs from that examination do not show such gross distortion or asymmetry either.  See February 2016 Email Correspondence.  


The February 2016 VA examination noted scarring on the forehead and neck, as well as actinic keratosis of the scalp, face, neck, forehead, and ears.  The January 2017 examination noted actinic keratosis in the same locations and of the same quantity.  The January 2017 examination found multiple scars of the head, face, or neck, including scars measuring 1.5 x 2 cm, 1 x 1 cm, 1.5 x 0.3 cm, and multiple punctuate scars measuring 20 cm2.  In addition, the 1.5 x 0.3 cm scar had an elevated surface contour on palpation, and there was hypopigmentation measuring 40 cm2, abnormal texture measuring 0.5 cm2, and induration measuring 0.5 cm2.

Two scars qualify as characteristics of disfigurement, because they are at least one-quarter inch (0.6 cm) wide at widest part. The punctuate scarring, considered as a whole, would also be a characteristic of disfigurement, as would the hypopigmentation and elevated surface contour of the scar measuring 1.5 x 0.3 cm.  However, the abnormal texture and induration do not exceed 39 square centimeters each.  As such, the Veteran does not have sufficient characteristics of disfigurement to satisfy the criteria for an 80 percent rating.

Consideration has been given as to whether the Veteran's disability would warrant a higher rating under any other relevant diagnostic code, including Diagnostic Codes 7801, 7802, and 7804.  The January 2017 examination noted two deep and non-linear scars measuring 1 x 2 cm and 2 x 1 cm with total area of 4 cm2.  Although the scarring is deep and non-linear, the areas do not measure at least six square inches, and therefore do not warrant separate ratings under Diagnostic Code 7801.  The January 2017 examination also noted no unstable or painful scarring, which precludes a separate rating under Diagnostic Code 7804.

With respect to Diagnostic Code 7802, the January 2017 examination indicates superficial non-linear scarring on the trunk and extremities measuring 30 cm2 on the right arm, 30 cm2 on the left arm, 60 cm2 on the anterior trunk, and 60 cm2 on the posterior trunk.  As none of these areas measure 144 square inches or greater, a separate rating under Diagnostic Code 7802 is not warranted.
 
The Board acknowledges the multiple lay statements and testimony from the Veteran and his daughter, including their assertions that the Veteran's skin condition has been persistently severe, that he is entitled to a 30 percent rating throughout the period on appeal, and that chloracne has affected at least 40 percent of the Veteran's face and neck.  See April 2014 Hearing Transcript; June 2015 and September 2015 Buddy/Lay Statements; April 2016 Statement in Support of Claim.  As lay individuals, they are competent to report symptoms of the Veteran's skin disability observable by their senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, they are not competent to determine the percentage of the Veteran's body affected by his disability or apply the ratings schedule.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9   (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




ORDER

Entitlement to an initial rating for a skin condition, to include chloracne and actinic keratosis, in excess of 10 percent prior to December 28, 2009, in excess of 30 percent from December 28, 2009 to February 17, 2016, and in excess of 50 percent from February 18, 2016 is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


